Citation Nr: 0913038	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-33 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for right knee 
osteoarthritis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
right knee and spine conditions as well as granted service 
connection and assigned an initial 10 percent rating for 
PTSD, effective June 29, 2005.  Thereafter, the Veteran 
perfected an appeal as to the initial evaluation assigned for 
his service- connected PTSD disability as well as the denial 
of his claim for service connection for right knee 
osteoarthritis.

In a September 2006 rating decision, the RO increased the 
Veteran's evaluation for PTSD to a 30 percent rating, also 
effective June 29, 2005.  The issue of entitlement to a 
higher disability evaluation based upon an initial grant of 
service connection remains before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 
119 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In the course of his appeal, in June 2007, the Veteran 
appears to have raised the issue of service connection for 
osteoarthritis of the left knee.  This issue has not been 
developed for Board review and is referr4ed to the RO for 
further action.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to 
this appeal.  

Prior to the claims folder being transferred to the Board, 
the Veteran submitted a June 2007 statement from B.B., M.D., 
addressing his claimed bilateral knee disorder.  This 
document has not been reviewed by the RO, nor has a 
supplemental statement of the case been prepared addressing 
this issue.  The RO is to undertake the appropriate actions 
to address this statement.  

On his October 2006 substantive appeal, the Veteran checked 
the box indicating that he desired a hearing before a 
Veterans Law Judge (VLJ) at a local VA office.  In an April 
2009 statement, the Veteran's representative noted that he 
had clarified the Veteran's hearing request and indicated 
that the Veteran still preferred to appear at a hearing 
before a VLJ of the Board at the RO.  Pursuant to 38 C.F.R. § 
20.700 (2008), a hearing on appeal will be granted to an 
appellant who requests a hearing and is willing to appear in 
person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  Since the RO 
schedules Travel Board hearings, a remand of these matters to 
the RO is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers who treated the veteran for 
PTSD or a right knee disorder since June 
2006.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be placed 
in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

3.  Thereafter, the RO should schedule 
the Veteran for a Travel Board hearing, 
pursuant to his October 2006 request, at 
the earliest available opportunity.  The 
RO should notify the Veteran and his 
representative of the date and time of 
the hearing, in accordance with 38 C.F.R. 
§ 20.704(b) (2008), and should associate 
a copy of such notice with the claims 
file.  After the hearing, the claims file 
should be returned to the Board in 
accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

